Citation Nr: 0606402	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  05-38 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected chip fracture and dislocation of left 
patella.

2.  Entitlement to a total disability evaluation for 
compensation purposes based upon individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from July 1974 to June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi that denied entitlement to a TDIU.  This 
matter further arises from a September 2005 rating decision 
that confirmed and continued a 10 percent rating for chip 
fracture and dislocation of left patella.

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


REMAND

After certification of the veteran's appeal to the Board, he 
submitted additional evidence which the RO forwarded to the 
Board.  The evidence includes copies of evidence previously 
submitted to the RO prior to certification of his appeal.  
The evidence, however, also included a statement from the 
veteran addressing his symptoms; and a November 2005 medical 
statement from Dr. A.P.W.  The veteran did not submit a 
waiver of initial review of that evidence by the RO; 
therefore, the claim must be returned to the RO for initial 
consideration of this evidence.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed.Cir. 2003).  

Dr. A.P.W. wrote that the veteran would be unable to perform 
his duties as a mechanic due to his left knee.  The veteran 
had been afforded a VA evaluation in September 2005; however, 
although the examiner reported that the veteran stated his 
knee pain limited his working at his job, the examiner 
provided no opinion as to the impact of the left knee 
disorder on the veteran's employability.  On remand, an 
addendum should be sought addressing employability.  

In addition, Dr. A.P.W. indicated that the veteran would be 
evaluated in February 2006.  As the evidence refers to an 
evaluation scheduled in February 2006, that recent medical 
record should also be obtained and associated with the claims 
folder.

Further, evidence of record indicates that the veteran has 
applied for Social Security Disability (SSA) benefits in the 
past but has not been awarded SSA benefits.  The Court has 
interpreted the duty to assist to include requesting 
information and records from the SSA which were relied upon 
in any disability determination.  See Hayes v. Brown, 9 Vet. 
App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 
363, 370, 372 (1992); Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991).  Consequently, these records must be obtained and 
associated with the claims file prior to final adjudication 
of the veteran's claim.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  After obtaining any necessary identifying 
information, request the SSA decisions and 
medical records on which the decisions relied 
pertaining to the veteran's claims for 
disability benefits.  

2.  Secure VA treatment records to include x-
ray reports from October 2005 to the present 
time.

3.  The RO should arrange for Dr. B.D. to 
review the claims file to include this Remand 
and his prior medical report in September 2005 
for review of pertinent aspects of the 
veteran's service and medical history.  Dr. 
B.D.'s report should indicate whether such 
review was performed.  Dr. B.D. should provide 
a full description as of the effects of the 
veteran's left knee disability on his ordinary 
activity to include employment. 

The determination as to whether an additional 
examination with any further indicated special 
study is necessary is left to Dr. B.D.'s 
discretion. 

4.  If Dr. B.D. is no longer available, please 
forward this request for a supplemental 
opinion (with the deferred examination option) 
to a second doctor specializing in orthopedic 
disorders. 

5.  After the above has been accomplished, and 
after undertaking any other development deemed 
essential, readjudicate the veteran's claims.  
If the benefits sought on appeal remain 
denied, the appellant and his representative 
should be provided a supplemental statement of 
the case and allowed an appropriate time for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

